Exhibit 10.1

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Agreement”) dated as of _______________, 2009,
is made by and between DIVX, INC. a Delaware corporation (the “Company”), and
__________________ (“Indemnitee”).

RECITALS

A. The Company desires to attract and retain the services of highly qualified
individuals as directors, officers, employees and agents.

B. The Company’s Amended and Restated Bylaws (the “Bylaws”) require that the
Company indemnify its directors and executive officers, and empowers the Company
to indemnify its other officers, employees and agents, as authorized by the
Delaware General Corporation Law, as amended (the “Code”), under which the
Company is organized and such Bylaws expressly provide that the indemnification
provided therein is not exclusive and contemplates that the Company may enter
into separate agreements with its directors, officers and other persons to set
forth specific indemnification provisions.

C. Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and available insurance as adequate under
the present circumstances, and the Company has determined that Indemnitee and
other directors, officers, employees and agents of the Company may not be
willing to serve or continue to serve in such capacities without additional
protection.

D. The Company desires and has requested Indemnitee to serve or continue to
serve as a director, officer, employee or agent of the Company, as the case may
be, and has proffered this Agreement to Indemnitee as an additional inducement
to serve in such capacity.

E. Indemnitee is willing to serve, or to continue to serve, as a director,
officer, employee or agent of the Company, as the case may be, if Indemnitee is
furnished the indemnity provided for herein by the Company.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Definitions.

(a) Agent. For purposes of this Agreement, the term “agent” of the Company means
any person who: (i) is or was a director, officer, employee or other fiduciary
of the Company or a subsidiary of the Company; or (ii) is or was serving at the
request or for the convenience of, or representing the interests of, the Company
or a subsidiary of the Company, as a director, officer, employee or other
fiduciary of a foreign or domestic corporation, limited liability company,
partnership, joint venture, trust or other enterprise.



--------------------------------------------------------------------------------

(b) Expenses. For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
proceeding (as defined below), or establishing or enforcing a right to
indemnification under this Agreement, the Code or otherwise, and amounts paid by
or on behalf of Indemnitee in settlement of any proceeding and any judgments,
damages, liabilities, losses, penalties, taxes and fines levied against
Indemnitee in connection with any proceeding. The term “expenses” shall also
include reasonable compensation for time spent by Indemnitee for which he is not
compensated by the Company or any subsidiary or third party: (i) for any period
during which Indemnitee is not an agent of, in the employment of, or providing
services for compensation to, the Company or any subsidiary; and (ii) for any
period during which Indemnitee is an agent of, in the employment of, or
providing services for compensation to, the Company or any subsidiary, if and to
the extent that the rate of compensation and estimated time involved is approved
by the directors of the Company who are not parties to any action with respect
to which such expenses are incurred.

(c) Proceedings. For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, mediation, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought by or in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, and whether formal or informal in any
case, in which Indemnitee was, is or will be involved as a party or witness or
other participant or otherwise by reason of: (i) the fact that Indemnitee is or
was a director, officer, employee or agent of the Company or any subsidiary;
(ii) any action taken or any inaction by Indemnitee, or of any action on
Indemnitee’s part, while acting as director, officer, employee or agent of the
Company; or (iii) the fact that Indemnitee is or was serving at the request of
the Company as a director, officer, employee or agent of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, and in any such case described above, whether or not
serving in any such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses may be
provided under this Agreement.

(d) Subsidiary. For purposes of this Agreement, the term “subsidiary” means any
entity of which more than 50% of the outstanding voting securities or equity
interests are owned, directly or indirectly, by the Company and one or more of
its subsidiaries, and any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

2. Agreement to Serve. Indemnitee will serve, or continue to serve, as a
director, officer, employee or agent of the Company or any subsidiary, as the
case may be, faithfully and to the best of his or her ability, at the will of
such corporation (or under separate agreement, if such agreement exists), in the
capacity Indemnitee currently serves as an agent of such corporation, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the Bylaws or other applicable



--------------------------------------------------------------------------------

charter documents of such corporation, or until such time as Indemnitee tenders
his or her resignation in writing; provided, however, that nothing contained in
this Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.

The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve, or
continue to serve, as a director, officer, employee or agent of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.

3. Indemnification.

(a) Indemnification in Third Party Proceedings. Subject to Section 10 below, the
Company shall indemnify Indemnitee to the fullest extent permitted by the Code,
as the same may be amended from time to time (but, only to the extent that such
amendment permits Indemnitee to broader indemnification rights than the Code
permitted prior to adoption of such amendment), if Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any proceeding, for
any and all expenses, actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such
proceeding.

(b) Indemnification in Derivative Actions and Direct Actions by the Company.
Subject to Section 10 below, the Company shall indemnify Indemnitee to the
fullest extent permitted by the Code, as the same may be amended from time to
time (but, only to the extent that such amendment permits Indemnitee to broader
indemnification rights than the Code permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, for any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.

4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all expenses actually
and reasonably incurred in connection with the investigation, defense or appeal
of such proceeding.

5. Partial Indemnification.

(a) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any expenses actually
and reasonably incurred by Indemnitee in the investigation, defense, settlement
or appeal of a proceeding, but is precluded by applicable law or the specific
terms of this Agreement to indemnification for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.



--------------------------------------------------------------------------------

(b) Whether or not the indemnification provided in Section 3 hereof is
available, if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such proceeding), the Company shall pay, in
the first instance, the entire amount of any judgment or settlement of such
action, suit or proceeding without requiring Indemnitee to contribute to such
payment and the Company hereby waives and relinquishes any right of contribution
it may have against Indemnitee.

6. Advancement of Expenses. To the extent not prohibited by law, the Company
shall advance the expenses incurred by Indemnitee in connection with any
proceeding, and such advancement shall be made within forty-five (45) days after
the receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Company, an undertaking to
repay the advancement of expenses if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company.
Advances shall be unsecured, interest free and without regard to Indemnitee’s
ability to repay the expenses. Advances shall include any and all expenses
actually and reasonably incurred by Indemnitee pursuing an action to enforce
Indemnitee’s right to indemnification under this Agreement or otherwise, and to
this right of advancement, including expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee
acknowledges that the execution and delivery of this Agreement shall constitute
an undertaking providing that Indemnitee shall, to the fullest extent required
by law, repay any advance if and to the extent that it is ultimately determined
by a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Company. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 6 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to
Section 10(b).

7. Notice and Other Indemnification Procedures.

(a) Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

(b) Request for Indemnification and Indemnification Payments. Indemnitee shall
notify the Company promptly in writing upon receiving notice of any demand,
judgment or other requirement for payment that Indemnitee reasonably believes to
be subject to indemnification under the terms of this Agreement, and shall
request payment thereof by the Company.



--------------------------------------------------------------------------------

Indemnification payments requested by Indemnitee under Section 3 hereof shall be
promptly made by the Company following receipt of the written request of
Indemnitee. Claims for advancement of expenses shall be made under the
provisions of Section 6 herein.

(c) Application for Enforcement. In the event the Company fails to make timely
payments as set forth in Sections 6 or 7(b) above, Indemnitee shall have the
right to apply to any court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law. Any determination by the Company (including its
Board of Directors (the “Board”), stockholders or independent counsel) that
Indemnitee is not entitled to indemnification hereunder, shall not be a defense
by the Company to the action nor create any presumption that Indemnitee is not
entitled to indemnification or advancement of expenses hereunder.

(d) Indemnification of Certain Expenses. The Company shall indemnify Indemnitee
against all expenses incurred in connection with any hearing or proceeding under
Section 7(c) unless the Company prevails in such hearing or proceeding on the
merits in all material respects.

8. Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, or thereafter reasonably maintained the defense of such
proceeding, then in any such event the fees and expenses of Indemnitee’s counsel
to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.

9. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any subsidiary (“D&O Insurance”), Indemnitee shall
be covered by such policy or policies in accordance with its or their terms in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is not a director of
the Company but is an officer; or of the Company’s key employees, controlling
persons, agents or fiduciaries, if Indemnitee is not an officer or director but
is a key employee, agent, control person or fiduciary (or otherwise to the
maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies).



--------------------------------------------------------------------------------

If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has D&O Insurance in effect, the Company shall give prompt
notice of the commencement of such proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

10. Exceptions.

(a) Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding (i) with respect to
remuneration paid to or received by Indemnitee if it is determined by a final
judgment or other final adjudication from a court of competent jurisdiction, not
subject to appeal, that such remuneration was in violation of law;
(ii) resulting in a final judgment or other final adjudication from a court of
competent jurisdiction, not subject to appeal, rendered against Indemnitee for
an accounting, disgorgement or repayment of profits made from the purchase or
sale by Indemnitee of securities of the Company, pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or other
provisions of any federal, state or local statute or rules and regulations
thereunder, or resulting in a settlement by or on behalf of Indemnitee to the
extent it is acknowledged by Indemnitee and the Company that such amount paid in
settlement resulted from Indemnitee’s conduct from which Indemnitee received
monetary personal profit; or (iii) resulting in a final judgment or other final
adjudication from a court of competent jurisdiction, not subject to appeal, that
Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately
dishonest or constituted willful misconduct (but only to the extent of such
specific determination); or (iv) on account of conduct that is established by a
final judgment or other final adjudication from a court of competent
jurisdiction, not subject to appeal, as constituting a breach of Indemnitee’s
duty of loyalty to the Company or resulting in any personal profit or advantage
to which Indemnitee is not legally entitled. For purposes of the foregoing
sentence, a final judgment or other adjudication may be reached in either the
underlying proceeding or action in connection with which indemnification is
sought or a separate proceeding or action to establish rights and liabilities
under this Agreement.

(b) Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or the
Company’s Amended and Restated Certificate of Incorporation (“Certificate of
Incorporation”) or applicable law, or (ii) with respect to any other proceeding
initiated by Indemnitee that is either approved by the Board or Indemnitee’s
participation is required by applicable law. However, indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board determines it to be appropriate.



--------------------------------------------------------------------------------

(c) Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written consent.
Further, the Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of: (i) any proceeding if the Indemnitee is or
could have been a party or (ii) any proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such proceeding) pursuant to
Section 5(b) above unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on any claims that are the subject matter of such proceeding. Neither
the Company nor Indemnitee shall unreasonably withhold, delay or condition
consent to any proposed settlement; provided, however, that: (i) the Company may
in any event decline to consent to (or to otherwise admit or agree to any
liability for indemnification hereunder in respect of) any proposed settlement
if the Company is also a party in such proceeding and determines in good faith
that such settlement is not in the best interests of the Company and its
stockholders and (ii) Indemnitee may withhold consent to any settlement that
does not provide a complete and unconditional release of Indemnitee or requires
Indemnitee to take any action other than executing a release of parties
providing a release of Indemnitee.

(d) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act. Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and that Indemnitee
shall be bound by any such undertaking.

11. Nonexclusivity and Survival of Rights. The provisions for indemnification
and advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under any provision of applicable law, the Certificate of Incorporation, Bylaws
or other agreements, both as to action in Indemnitee’s official capacity and
Indemnitee’s action as an agent of the Company, in any court in which a
proceeding is brought, and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors, administrators and assigns of Indemnitee. The
obligations and duties of the Company to Indemnitee under this Agreement shall
be binding on the Company and its successors and assigns until terminated in
accordance with its terms. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.



--------------------------------------------------------------------------------

No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal. To the extent that a change in
the Code, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Certificate of Incorporation, Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise, by
Indemnitee shall not prevent the concurrent assertion or employment of any other
right or remedy by Indemnitee.

12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who, at the request and expense of the Company, shall execute all
papers required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

13. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent now or hereafter permitted by law.

14. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 14 hereof.

15. Amendment and Waiver. No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

16. Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three (3) business days
after deposit in the United States mail, as registered or certified mail, with
proper postage prepaid and



--------------------------------------------------------------------------------

addressed to the party or parties to be notified at the addresses set forth on
the signature page of this Agreement (or such other address(es) as a party may
designate for itself by like notice). If to the Company, notices and demands
shall be delivered to the attention of the Secretary of the Company.

17. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.

19. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

20. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, Bylaws, the Code and any other applicable law, and shall not be
deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.

21. Further Assurance. Each party agrees to cooperate fully with the other
party, to take such actions, to execute such further instruments, documents and
agreements, and to give such further written assurances, as may be reasonably
requested by the other party to evidence and reflect the transactions described
herein and contemplated hereby, and to carry into effect the intents and
purposes of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

COMPANY: DIVX, INC. By:      

Kevin Hell

Chief Executive Officer

 

Address:  

4780 Eastgate Mall

San Diego, California 92121

 

INDEMNITEE:       [NAME]   Address:        